UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7002



VINCENT L. BARR,

                                              Plaintiff - Appellant,

          versus


COUNTY OF RICHLAND; JOSEPH BOCHENEK, Director;
CHARLES CLARK, Chief of Police; COLUMBIA
POLICE DEPARTMENT,

                                             Defendants - Appellees,

          and


BARBARA SCOTT, Clerk of Court; BARNEY GIESE,
Solicitor; JOHN WILKINS, Public Defender;
ALVIN S. GLENN DETENTION CENTER,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-04-1419-2)


Submitted: December 22, 2005              Decided:   December 30, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Vincent L. Barr, Appellant Pro Se. William Henry Davidson, II,
Andrew Frederick Lindemann, Robert David Garfield, DAVIDSON,
MORRISON & LINDEMANN, P.A., Columbia, South Carolina; Robert Gordon
Cooper, OFFICE OF THE CITY ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Vincent L. Barr seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.”    Browder v. Director, Dep’t of Corr., 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

          The district court’s judgment was entered on the docket

on May 5, 2005.   The notice of appeal was filed, at the earliest,

on June 13, 2005.   Because Barr failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we grant the Appellee’s motion to dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED


                               - 3 -